Order issued January 17, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-11-00775-CV
                           ———————————
 JUAN JULIO MORALES , KATHRYN ALYCE MURPHY, VANDERLEI
                  BERNARDI, Appellants
                                       V.
                     6800 SW FREEWAY, INC., Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 976,947


                   ORDER ON MOTION TO REINSTATE

      On November 19, 2012, the Court abated this appeal because appellants,

defendants below, filed a suggestion of bankruptcy. See 11 U.S.C.S. § 362(a)

(2009 & Supp. 2012) (automatic bankruptcy stay); TEX. R. APP. P. 8.1, 8.2.
      Appellants have moved to reinstate the appeal. See TEX. R. APP. P. 8.3.

Accompanying the motion is a copy of the bankruptcy court’s order lifting the stay

in case number 12-36180-H2-13 in the United States Bankruptcy Court for the

Southern District of Texas–Houston Division, as it pertains to the appeal in Juan

Julio Morales, Kathryn Alyce Murphy, and Vanderlei Bernardi vs. 6800 Southwest

Freeway, Inc., cause number 01-11-00775-CV, and the underlying state court

cause of action.

      The motion is granted, and the appeal is reinstated.

      It is so ORDERED.



                                            Jane Bland
                                            Justice
                                            Acting Individually




                                        2